Appeal by a claimant from a decision of the Workmen’s Compensation Board which reversed an award of compensation made by a Referee and disallowed the claim. Appellant contends that the only substantial evidence in the record supported the decision of the Referee, and that the board erred as a matter of law in disallowing the claim. We find nothing in the record to indicate that anything but questions of fact are involved. Claimant was employed as a cook in the bar and grill operated by the employer. At one time claimant stated that he fell in the doorway of the premises as he was going out to buy supplies. At another time he told an investigator for the carrier that he had an argument in the place with a friend of his, and later on someone picked him up and threw him out of the building. At another time he said that he fell in the street but did not know where. There was no eyewitness to any accident, and of necessity the validity of the claim rested on the testimony of the claimant himself. His credibility of course was for the board to evaluate, and in view of his conflicting statements the board was not obliged to accept his averment that he sustained his accident arising out of and in the course of his employment. Certainly no issue of law is presented. Decision unanimously affirmed, without costs. Present- — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.